DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a method, classified in CPC C23C 16/4405 and H01J 37/32963.
II. Claim 21, drawn to a system, classified in H01J 37/32963.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used for substrate processing without cleaning the chamber or pumping line.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
During a telephone conversation with Xin Hu Rasmussen on 2/3/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  there is a typographical error in the claim.  Apparently the term “SIF4” should read “SiF4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites that the endpoint detector is adapted to detect the first and second endpoint when both the chamber cleaning source and the foreline cleaning source remain activated until the level of the signature substance decays to a predefined threshold.  It is not clear whether the claim intends the detector to detect two separate endpoints, or to detect the endpoints of both cleanings as a single endpoint (i.e., completion of both cleaning combined) once the level of the signature substance decays to the predefined threshold.  For purposes of examination, the limitation will be interpreted as meaning that the detector is adapted to detect the completion of the combination of the cleanings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), and further in view of Hill et al. (US 2017/0200591) and Hyung et al. (KR 20090028991, machine translation referenced hereafter).
Regarding Claim 1:  Koshi teaches a method for cleaning a processing system comprising a wafer processing chamber (Fig. 2, element 201) and a pumping line (element 231) in fluid connection with the wafer processing chamber and located downstream from the wafer processing chamber, the method comprising:
initiating cleaning of the wafer processing chamber by activating a chamber cleaning source ([0057]; element 300d); 
initiating cleaning of at least a portion of the pumping line by via the cleaning source, wherein at least a portion of a duration of the cleaning of the pumping line overlaps in time with at least a portion of a duration of the cleaning of the wafer processing chamber [0059, 0090];

Koshi does not expressly disclose activating a foreline cleaning source located downstream from the wafer processing chamber.  However, in a similar method of cleaning a vacuum pumping line, Hill teaches that a foreline cleaning source coupled to the pumping line  and located downstream of the wafer processing chamber is activated to facilitate localized plasma cleaning of the pumping line [0114-0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by providing a foreline cleaning source coupled to the pumping line and downstream from the wafer processing chamber to facilitate a localized cleaning in the vacuum pumping line, as in Hill, in order to enhance the cleaning efficiency.
Koshi does not expressly disclose determining at least one of a first endpoint of the cleaning of the wafer processing chamber or a second endpoint of the cleaning of the pumping line based on the monitoring by the downstream endpoint detector.  However, Hyung teaches a method of detecting an endpoint in a chamber cleaning process based on monitoring a level of a signature substance by an endpoint detector (see SUMMARY OF THE INVENTION).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by determining at least one of the endpoint of the chamber cleaning or the endpoint of the pumping line in order to confirm cleaning is completed, as suggested by Hyung.
Regarding Claim 2:  The prior art teaches the elements of Claim 1, as disclosed above.  Hyung is cited for teaching endpoint detection, and further teaches detecting when the level of the signature substance decays to a predetermined threshold (see SUMMARY OF THE INVENTION).
Regarding Claim 3:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that the chamber cleaning source (element 300d) is located upstream and remote from the wafer processing chamber (element 201).
Regarding Claims 5 and 6:  The prior art teaches the elements of Claim 1 as discussed above.  Hill is cited for teaching localized cleaning on the pumping line, and further teaches  that the foreline cleaning source comprises an inline plasma source which generates a localized plasma by the inline plasma source using a cleaning gas supplied to the pumping line via the wafer processing chamber to clean the at least portion of the pumping line [0115].
Regarding Claim 7:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that the signature substance which can be monitored comprises SiFx [0077].  Stockman teaches a method of cleaning under similar conditions and cleaning gases and which yield SiF4 as a byproduct of the cleaning [0117]. Thus, it is understood that the SiFx taught by Koshi includes SiF4 as claimed.  
Regarding Claim 8:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the endpoint detector is adapted to detect the first endpoint and the second endpoint when both the chamber cleaning source and the foreline cleaning source remain activated until the level of the signature substance decays to a predefined threshold.  Hyung is cited for teaching endpoint detection, and further teaches detecting when the level of 
Regarding Claim 9:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the first endpoint of the cleaning of the chamber when the foreline cleaning source is deactivated prior to the chamber cleaning source.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the foreline cleaning source first in order to conserve cleaning material and prevent excessive and unnecessary cleaning. In this case, the endpoint detector is reasonably expected to detect the first endpoint since the final cleaning byproducts are that of the cleaning chamber. 
Regarding Claim 10:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the second endpoint of the cleaning of the pumping line when the chamber cleaning source is deactivated prior to the foreline cleaning source.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the chamber cleaning source first in order to conserve cleaning material . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Hyung et al. (KR 20090028991) as applied to Claim 3, and further in view of Stockman et al. (US 2013/0133697).
Regarding Claim 4:  The prior art teaches the elements of Claim 3 as discussed above.  Koshi does not expressly disclose the chamber cleaning source comprises a plasma source.  However, Stockman teaches a similar method of chamber cleaning and vacuum pumping line cleaning (see abstract).  Stockman teaches that a remote plasma source is connected to the chamber to facilitate the chamber cleaning [0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a plasma source as the chamber cleaning source in order to enhance the cleaning efficiency and throughput, as suggested by Stockman.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Hyung et al. (KR 20090028991) as applied to Claim 1, and further in view of Ng et al. (US 2003/0027428).
Regarding Claim 18:  The prior art teach the elements of Claim 1 as discussed above.  Koshi does not expressly disclose that the downstream endpoint detector comprises a pair of isolation valves and a detection cell located therebetween.  However, Ng teaches a method of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Hyung et al. (KR 20090028991) as applied to Claim 1, and further in view of Aoike (JP 10168574, machine translation referenced hereafter).
Regarding Claim 19:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi does not expressly disclose activating the foreline cleaning source later than or at about the same time as activating the chamber cleaning source.  However, Aoike teaches a similar method of cleaning both the chamber and foreline in a substrate processing apparatus (see abstract).  Aoike teaches that the time required for cleaning the exhaust line is generally . 

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the method for cleaning a processing system having all the features of the aforementioned claims.  The closest prior art of record is that of Koshi who teaches cleaning both the processing chamber and the vacuum pumping line, and Hyung who teaches endpoint detection of the cleaning process, as discussed above.  However, the cited prior art does not disclose monitoring, at an intermediate endpoint detector coupled to the pumping line, a second level of the signature substance, as required by claims 11-17 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.